DETAILED ACTION
This communication is in response to the after-final filed 9/13/22 in which claims 1, 11, and 16 were amended. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, 7, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Buron (US 8,458,053 B1; patented Jun. 4, 2013) in view of Harper (WO 2006091654 A2; published Aug. 31, 2006) and Morris (US 9,848,228 B1; patented Dec. 19, 2017).
Regarding claim 1, Buron discloses [a] computer-implemented method comprising: 
receiving, by a computing system, a selection of a sticker associated with audio content (see column 4, lines 40-65 (viewer selects a button overlay to purchase concert tickets for singer in video), column 7, lines 4-21 (user can also purchase audio recordings of artist)) 
determining, by the computing system, one or more audio sources from which the audio content is accessible, wherein the one or more audio sources are associated with one or more software applications; (see column 5, lines 49-62 (overlay provides the viewer the ability to select a retailer for an audio recording))
providing, by the computing system, the one or more audio sources associated with the one or more software applications as selectable options; and (see column 5, lines 49-62 (overlay provides the viewer the ability to select a retailer for an audio recording)).
Buron does not disclose wherein the determining the one or more audio sources comprises: determining, by the computing system, the audio content is not accessible from a local data store of a computing device; and determining, by the computing system, the one or more audio sources based on the determining the audio content is not accessible from the local data store. However, Harper teaches determining whether a selected audio item is available to be acquired by searching a local content database for the item, and, if the item is not found, then requesting the item from a remote server. Paragraph 86. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buron to incorporate the teachings of Harper to search local and remote content sources, at least because doing so would enable restoring content purchased from a content service in case of a local data storage failure. Harper, paragraph 7.
Buron does not expressly disclose wherein selection of an audio source can cause launch or installation of a software application of the one or more software applications associated with the audio source; and providing, by the computing system, the audio content via the software application of the one or more software applications associated with the audio source based on the selection of the audio source. However, Morris teaches accessing one or more media service access options (e.g., selectable icons corresponding to different media services, such as Spotify, iTunes, Netflix, and Amazon) to access content associated with a media presentation. See column 39, line 45 – column 40, line 52. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buron to provide a selectable icon for an audio media service access option relating to the singer in the video. Doing so would enable buying the audio content related to the video. Buron, column 1, lines 20-30.
Claims 11 and 16 are system and CRM claims corresponding to claim 1 and are similarly rejected.

Regarding claim 2, Buron, in view of Harper and Morris, discloses the invention of claim 1 as discussed above. Buron does not specifically disclose providing, by the computing system, in response to the selection of the audio source, one or more selectable application options for launch of the one or more software applications associated with the audio source, wherein selection of the one or more selectable application options launches the selected software application. However, Morris teaches accessing one or more media service access options (e.g., selectable icons corresponding to different media services, such as Spotify, iTunes, Netflix, and Amazon) to access content associated with a media presentation. See column 39, line 45 – column 40, line 52. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buron to provide a selectable icon for an audio media service access option relating to the singer in the video. Doing so would enable buying the audio content related to the video. Buron, column 1, lines 20-30.
Claims 12 and 17 are system and CRM claims corresponding to claim 2 and are similarly rejected.

Regarding claim 4, Buron, in view of Harper and Morris, discloses the invention of claim 1 as discussed above. Buron does not specifically disclose wherein the one or more audio sources include a local data store of the computing system or a music streaming service. However, Morris teaches accessing one or more media service access options (e.g., selectable icons corresponding to different media services, such as Spotify, iTunes, Netflix, and Amazon) to access content associated with a media presentation. See column 39, line 45 – column 40, line 52. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buron to provide a selectable icon for an audio media service access option relating to the singer in the video. Doing so would enable buying the audio content related to the video. Buron, column 1, lines 20-30.
Claims 14 and 19 are system and CRM claims corresponding to claim 4 and are similarly rejected.

Regarding claim 7, Buron, in view of Harper and Morris, discloses the invention of claim 1 as discussed above. Buron further discloses wherein the providing the one or more audio sources associated with the one or more software applications as selectable options is in response to the receiving a selection of a sticker (see column 5, lines 49-62 (overlay provides the viewer the ability to select a retailer for an audio recording)). 

Claims 3, 5, 6, 8, 13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buron, Harper, and Morris as applied to claims 1, 11, and 16 above, and further in view of Kaplan (US 2016/0219027 A1; published Jul. 28, 2016).

Regarding claim 3, Buron, in view of Harper and Morris, discloses the invention of claim 1 as discussed above. Buron does not expressly disclose providing, by the computing system, in response to the selection of the audio source, one or more selectable options for install of the one or more software applications associated with the audio source based on a determination that the one or more software applications associated with the audio source are not installed, wherein the selected software application launches after installation. However, Kaplan teaches when a link is accessed but a mobile app is not installed on the mobile device, the mobile device is configured to launch an application store for the user to download the application. See paragraph 39. The application store can be, for example, iTunes Store, Google Play Store. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buron to provide a way to download the mobile app if it is not yet installed on the mobile device. Doing so would allow the user to easily obtain the app. Kaplan, paragraph 39.
Claims 13 and 18 are system and CRM claims corresponding to claim 3 and are similarly rejected.

Regarding claim 5, Buron, in view of Harper and Morris, discloses the invention of claim 1 as discussed above. Buron does not disclose in response to selection of the audio source, determining, by the computing system, that the software application is not locally available on the computing system; and providing, by the computing system, a link to install the software application. However, Kaplan teaches when a link is accessed but a mobile app is not installed on the mobile device, the mobile device is configured to launch an application store for the user to download the application. See paragraph 39. The application store can be, for example, iTunes Store, Google Play Store. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buron to provide a way to download the mobile app if it is not yet installed on the mobile device. Doing so would allow the user to easily obtain the app. Kaplan, paragraph 39.
Claims 15 and 20 are system and CRM claims corresponding to claim 5 and are similarly rejected.

Regarding claim 6, Buron, in view of Harper and Morris, discloses the invention of claim 1 as discussed above. Buron does not disclose wherein the software application is available for download from an online app store and the audio source corresponds to an online music store. However, Kaplan teaches when a link is accessed but a mobile app is not installed on the mobile device, the mobile device is configured to launch an application store for the user to download the application. See paragraph 39. The application store can be, for example, iTunes Store, Google Play Store. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buron to provide a way to download the mobile app if it is not yet installed on the mobile device. Doing so would allow the user to easily obtain the app. Kaplan, paragraph 39.

Regarding claim 8, Buron, in view of Harper and Morris, discloses the invention of claim 1 as discussed above. Buron does not disclose wherein the selectable options are associated with corresponding hyperlinks to download the software applications. However, Kaplan teaches when a link is accessed but a mobile app is not installed on the mobile device, the mobile device is configured to launch an application store for the user to download the application. See paragraph 39. The application store can be, for example, iTunes Store, Google Play Store. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buron to provide a way to download the mobile app if it is not yet installed on the mobile device. Doing so would allow the user to easily obtain the app. Kaplan, paragraph 39.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Buron, Harper, and Morris as applied to claim 1 above, and further in view of Isaac (US 2010/0274673 A1; published Oct. 28, 2010).

Regarding claim 9, Buron, in view of Harper and Morris, discloses the invention of claim 1 as discussed above. Buron does not disclose wherein the sticker is provided in a first user interface element and the selectable options are provided in a second user interface element. However, Isaac teaches a method of serving advertising information related to a product displayed in a first screen segment in a second screen segment. See paragraph 71. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buron to incorporate the teachings of Isaac to present purchase information related to the music lyrics in a separate window. Doing so would enable the viewer to continue reading the lyrics without interruption. Isaacs, paragraph 71.

Regarding claim 10, Buron, in view of Harper, Morris and Isaac, discloses the invention of claim 9 as discussed above. Buron does not disclose wherein the first user interface element appears with the second user interface element. However, Isaac teaches a method of serving advertising information related to a product in a merged screen such that the advertising is displayed above the content. See paragraph 71. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buron to incorporate the teachings of Isaac to present purchase information related to the music lyrics in a merged screen. Doing so would enable the viewer to continue reading the lyrics without interruption. Isaacs, paragraph 71.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178